Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2022 has been entered.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  In particular, CA 24956 in Para. [0003], GB 1092718 in Para. [0004], and U.S. 3,120,139 in Para. [0005] are listed in the specification without also being cited in an IDS.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over RU 2486976 C1 to Pyshmintsev in view of RU 2262998 C1 to Sulatskov .
Regarding claim 1, Pyshmintsev teaches a continuous tube rolling method (P. 2; it is noted that all page number citations are to the translation of Pyshmintsev attached to the previous office action) comprising the steps of: 
(a) providing a mandrel assembly 1 of a continuous tube rolling mill (Fig. 1; P. 2; “[d]uring the rolling process, the mandrel assembly is inserted into the sleeve, then together with the sleeve is set into the mill”), said mandrel assembly 1 is capable of connecting to a mandrel assembly attachment 3 (Fig. 1); said mandrel assembly 1 includes: a cylindrical mandrel 1; said cylindrical mandrel 1 has: a first end and a second end (Fig. 1),
(b) providing tubular hollow shells for processing by the continuous tube rolling mill (P. 2); 
(c) using the second coaxial blind thread opening, connecting the second end with the mandrel assembly attachment 3 (P. 2; Fig. 1; Fig. 1 shows the mandrel assembly attachment connected to the second end); 
(d) plugging the first coaxial blind thread opening with a plug fitting 2 to protect the first coaxial blind thread opening from external influence during rolling (P. 2; Fig. 1; the end not connected to the extension 3 is connected to the conical part 2, i.e., the plug fitting); 
(e) deforming the tubular hollow shells on the cylindrical mandrel at the first working section with continuous controlling of the wear size of the first working section (P. 2; “[t]he deformation of the sleeve is carried out only on the section of the cylindrical part 1 of the mandrel…of its end with the conical part 2,” i.e., a first working section adjacent the first end); 
(f) when the wear size of the first working section reaches a critical value, disconnecting the second end from the mandrel assembly attachment (P. 2; "[a]fter reaching the established wear rate of this [first] section… it is disconnected from the extension 3… and joint the end of the conical part with the end of the cylindrical part of the mandrel, not subjected to wear in the first cycle"); 
(g} removing the plug fitting from the first coaxial blind thread opening and, using the first coaxial blind thread opening, connecting the first end with the mandrel assembly attachment (P. 2; "[a]fter reaching the established wear rate of this [first] section... it is disconnected from the extension 3, twist the conical part 2, attach the cylindrical part of the mandrel to the extension with another end and joint the end of the conical part with the end of the cylindrical part of the mandrel, not subjected to wear in the first cycle"); 
(h) plugging the second coaxial blind thread opening with the plug fitting to protect the second coaxial blind thread opening from external influence during rolling (P. 2; see above quote); 3 
(i) deforming the tubular hollow shells on the cylindrical mandrel at the second working section with continuous controlling of the wear size of the second working section (Fig. 1, P. 2; “[i]n the second cycle of operation, another portion of the mandrel, which was previously connected to the extension cord wears out more intensively"); 
(j) when the wear size of the second working section reaches a critical value, disconnecting the first end from the mandrel assembly attachment (P. 2); 
(k) removing the plug fitting from the second coaxial blind thread opening (P. 2), and 
(l) regrinding the cylindrical mandrel for further use (P. 2; "[u]pon reaching the specified thickness of the wear layer, the mandrel enters the regrind”).
Pyshmintsev fails to explicitly teach a cylindrical mandrel characterized with a critical value of wear size being reached when an average specific mandrel consumption ranges from 0.1 to 4.0 kg/ton,  when the wear size of the first working section reaches at least 25% of the critical value, disconnecting the second end from the mandrel assembly attachment and when the wear size of the second working section reaches at least 25% of the critical value, disconnecting the first end from the mandrel assembly attachment.
Sulatskov teaches a making a mandrel having an average mandrel consumption of 2.83 to 3.08 kg/ton (Abstract; P. 6; as discussed in P. 6, the experimental mandrels are used to failure, i.e., critical mechanical damage, and have the material consumption discussed in the specification, e.g., 2.84 kg/ton and 3.08 kg/ton).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to substitute the mandrel material composition of Pyshmintsev with the mandrel material composition of Sulatskov as these materials and their functions were well known in the art and a person of ordinary skill in the art could have substituted each of these known elements for another with the predictable result of providing a material for a mandrel that is capable of being used to roll pipes or tubes.  It is 
Further, Pyshmintsev teaches monitoring the wear of the mandrel to establish when the mandrel is disconnected from one side and reversed as well as when it should be regrinded (P. 2; "[a]fter reaching the established wear rate of this section… it is disconnected from the extension 3… and joint the end of the conical part with the end of the cylindrical part of the mandrel, not subjected to wear in the first cycle" and "[u]pon reaching the specified thickness of the wear layer, the mandrel enters the regrind” which indicates that the wear rate is being monitored if the mandrel is only reversed or sent for regrinding once a specified wear rate is reached).  Additionally, Pyshmintsev states that the threshold of allowed wear for each side should be reduced in the operation of using both ends before regrinding.  (P. 2; “[w]hen rolling pipes with the front part of the mandrel worn in first cycle of operation and remounted in the above manner, the rate of initially allowed wear should be reduced”).  Thus, Pyshmintsev discloses the wear rate is monitored and an object of the disclosed method is to reduce the amount of wear while reducing the amount of consumption because “there is no need to remove undamaged material” (P. 2).  The wear of the mandrel working sections is established as a result effective variable in that it should be reduced and it must be monitored and controlled to dictate when the working sections are reversed and when the mandrel is to enter regrinding.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Pyshmintsev to set a wear size of 25% of a critical value of mandrel consumption as the established wear rate since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pyshmintsev in view of U.S. Pat. No. 6,006,575 to Anderson.
Regarding claim 2, Pyshmintsev teaches a mandrel assembly 1 of a continuous tube rolling mill, said mandrel assembly 1 comprises: 
a cylindrical mandrel 1 capable of connecting to a mandrel assembly attachment 3 (Fig. 1; P. 2); 
said mandrel assembly 1 defines a central longitudinal axis thereof (Fig. 1); 
said cylindrical mandrel has a first end and a second end (Fig. 1; P. 2); wherein: 
a blind thread opening is provided on the first end, and a second blind thread opening, identical and coaxial to the first blind thread opening, is provided on the second end (Fig. 1; P. 2; "[a]t both ends of the cylindrical part 1 of the mandrel, blind threaded holes are made"); 
and wherein the first blind thread opening and the second blind thread opening are configured to be connected to the mandrel assembly attachment and are also configured to be connected to a plug fitting to plug the corresponding opening when not connected to the mandrel assembly attachment (Fig. 1; P. 2). 
Pyshmintsev fails to explicitly teach said first blind thread opening and said second blind thread opening each having a beveled end face; and4 the beveled end face of said first blind thread opening and the beveled end face of said second blind thread opening each forms an angle with the central longitudinal axis ranging from 10 to 70 degrees.
Anderson teaches a reversible mandrel (Abstract, Fig. 1) wherein the first end 16 and the second end 18 are made with a beveled side surface (Fig. 1; Col. 3, Lns. 1-2); and the beveled end face of said first blind thread opening and the beveled end face of said second blind thread opening each forms an angle with the central longitudinal axis ranging from 10 to 70 degrees (Fig. 1 shows that the beveled ends of the mandrel are substantially angled from vertical and horizontal and thus are within a range between 10 to 70 degrees).
It would have been obvious before the effective filing date of the claimed invention to modify the mandrel of Pyshmintsev to include the beveled side surfaces on the ends as taught by Anderson so 
Response to Arguments
Applicant’s arguments filed February 3, 2022, with respect to the teachings of Shimoda in the rejections of claim 2 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pyshmintsev and Anderson, as discussed above.
Applicant's other arguments filed February 3, 2022 regarding the rejections of claims 1 and 2 under 35 USC 103 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues that the references do not teach “how to find an optimal wear rate to prevent deterioration of the processed material, and, at the same time, to avoid excess consumption of the mandrel’s material.”  (Remarks, Sections 1.2-1.4).  Applicant also argues that that the wear rate in Pyshmintsev is not monitored to “optimize the average specific consumption of the mandrel’s material” and the claimed invention optimizes specific consumption.  (Remarks, Sections 1.8-1.9).  These arguments have been carefully considered and they are not persuasive.  As discussed above, Pyshmintsev teaches monitoring the wear rate to determine when it reaches a specified thickness (Pyshmintsev, P. 2), and Applicant’s specification defines the critical value as including “occurrence of sections where the wear value at an outer diameter is above the specified one” (Spec., Para. [0008]).  Thus, Pyshmintsev teaches monitoring a critical value.  Further, Pyshmintsev teaches that the wear is monitored to reduce consumption of the mandrel (Pyshmintsev, P. 2; “the wear of the mandrel occurs, practically, over the entire surface of the cylindrical part, so there is no need to remove undamaged metal”) and it further teaches that due to both ends of the mandrel being used that the rate of wear Id.; “[w]hen rolling pipes with the front part of the mandrel worn in the first cycle of operation and remounted in the above manner, the rate of initially allowed wear should be reduced”).  Thus, the general conditions for the claim are disclosed and Pyshmintsev teaches the wear rate is a result effective variable for reducing the consumption of the mandrel.  Therefore, the method is obvious because when the general conditions of a claim are disclosed in the prior art “it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Applicant also argues that switching ends or regrinding when the wear size of the first and second working sections reaches at least 25% of the critical value produces the crucial and unexpected results of reduction of “the mandrel’s average specific consumption from 2 to 40 times after the regrinding process” and these results that cannot be obtained by the combination of references.  Remarks, Section 1.9.  This argument has been carefully considered and it is not persuasive.  While the claim discloses monitoring the wear size of the first and second working sections, the claim only discloses “regrinding the cylindrical mandrel for further use” with no discussion about the amount of material consumed during the regrind operation.  Thus, the unexpected results are not commensurate in scope with the claimed invention because the unexpected results are dependent on the amount of material consumed during the regrind operation, which is broadly recited.  
Applicant also argues that Sulatskov fails to teach a mandrel having an average consumption in the claimed range and the teachings regarding the consumption “do not relate to any critical value connected to optimal wear of material of the mandrel for its reposition, but instead relates to increasing the limit of durability of work parts of the mandrel.”  Remarks, Sections 1.6-1.7.  These arguments have been carefully considered and they are not persuasive.  It is noted that Sulatskov is only relied upon for teaching a mandrel with a critical value being reached when the average mandrel consumption is within the claimed range, and thus the arguments regarding Sulatskov not teaching the conditions for 
Applicant also argues that there is no teaching, suggestion or motivation to combine Pyshmintsev and Sulatskov.  Remarks, Sections 1.10-1.11.  This argument has been considered and it is not persuasive.  As discussed above, the motivation for combining the references is now simple substitution of the mandrel material disclosed in Sulatskov for the material of the mandrel in Pyshmintsev.  Therefore, Applicant’s arguments regarding the reasoning are moot.
Regarding claim 2
Applicant also argues that Pyshmintsev does not teach a beveled surface of the working section of the mandrel.  Remarks, Section 2.1.  This argument has been carefully considered and it is not persuasive because the rejection of record does not rely upon Pyshmintsev for teaching this feature.
Applicant further argues that Pyshmintsev teaches a mandrel that does not achieve the objects of the Applicant’s invention.  Remarks, Section 2.1.  This argument has been carefully considered and it is not persuasive because this argument is not commensurate with the scope of the claims which is to an apparatus, and thus object of the invention is irrelevant to the claimed apparatus which is defined by the structure recited.
Applicant also argues that Anderson teaches a composite structure for the mandrel that includes a “large number of joints” and the design “does not ensure the achievement of the claimed result of the instant invention” or solve the problems addressed by the Applicant.  This argument has been carefully considered and it is not persuasive.  The claim is directed to an apparatus included beveled end faces at the first and second blind thread openings, and Applicant’s arguments are directed to the goals of the claimed invention and the problems solved by the inventor.  The claimed mandrel is defined by the recited structure and Applicant has failed to argue that Anderson does not teach the recited beveled surfaces, but rather argues that the mandrel of Anderson does not achieve the objective of Applicant’s invention.
Finally, Applicant argues that there is no teaching, suggestion or motivation to combine the references to include the beveled ends on Pyshmintsev.  Remarks, Section 2.5.  This argument has been carefully considered and it is not persuasive.  Applicant has failed to address the articulated reasoning for modifying Pyshmintsev to include the beveled ends taught by Anders, i.e., to guide the mandrel as it is forming the article (Anderson, Col. 1, Lns. 14-17) thus resulting in better control of the position of the mandrel.  Further, as discussed above, Shimoda is no longer being relied upon.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725